Citation Nr: 1142012	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case was remanded for further development in May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a right knee disability.  When this issue was before the Board in May 2011, it was found that further development was needed before the issue could be decided.  Specifically, the RO was directed to request from the Veteran copies of all treatment records dated prior to and since his discharge that pertained to his right knee.  The RO was also directed to schedule the Veteran for a VA examination.  

In June 2011, the RO sent the Veteran correspondence requesting that he submit treatment records related to his assault during the robbery and his basketball injury.  He was also afforded a VA examination in June 2011.  

In October 2011, the Veteran's representative related that the June 2011 notice letter sent to the Veteran was possibly confusing to the Veteran as it emphasized that the VA particularly wanted the treatment records relative to the assault and basketball injuries.  The representative also related that treatment records and/or evaluations since the Veteran's discharge were not requested, and that records from the surgical repair of the right ACL in April 2011 have not been associated with the record.  

While the Veteran's representative has argued that the June 2011 notice letter possibly confused the Veteran, we find that the letter clearly informed the Veteran to submit the proper consent forms to allow them to obtain treatment records from any private physicians or hospitals where he sought treatment.  The notice letter then informed the Veteran that VA was particularly requesting treatment related to his assault during a robbery and his related basketball injury.  The Veteran did not respond and there no indication that he was confused or mistaken by the letter.  Furthermore, the Veteran's representative was notified of the June 2011 letter.  If there was any confusion on the Veteran's end, his representative was on notice regarding what information was being requested.  

However, we agree that records pertaining to the Veteran's ACL surgery are not of record and should be obtained.  As such, we find that a remand is warranted so that these records can be obtained and associated with the record.  On remand, the Veteran should also be informed that he is free to submit any additional evidence that may be relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide information regarding his April 2011 surgical repair of the right ACL.  After the appropriate release has been signed, the identified records should be obtained and associated with the file.  If no records are identified, such should be noted in the record.  

2. Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The Veteran should also be informed that he is free to submit any additional evidence that may be relevant to his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


